Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Examiner acknowledges the election of Group III directed to a method of treating cardiac disease, in the reply filed on 07 May 2021.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
Claims 1-20 are pending.  However, claims 1-12 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 13-30 are under current examination.
Information Disclosure Statement
 By the time the instant Action was mailed, the applicant had not submitted any Information Disclosure Statements (IDS) in compliance with 37 CFR 1.97.  Accordingly, examiner has not considered any Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/US17/27876 (filed 04/17/2017) which claims benefit of 62/323,002 (filed 04/15/2016).  The instant application has been granted the benefit date, 15 April 2016, from the application 62/323,002.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Weigand
Claims 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weigand et al. (US2015/0133531).
Claim 13 is directed to a method of treating a cardiac disease, disorder or injury in a subject, the method comprising administering to a subject in need thereof an effective amount of a composition comprising an agent selected from the group consisting of a modified CPC, and an exosome derived therefrom, wherein the CPC has been modified with an activator of Lin28a.
Weigand et al. teach “providing an at least partially differentiated cell...introducing at least one heterologous nucleic acid sequence into the cell” (claim 7). Weigand et al. teach the heterologous nucleic acid sequence can be “Lin28…miR-294, miR-295” (claim 5, parag. 0046). The instant specification teaches that miR294 and miR295 are activators of Lin28a. A person of ordinary skill in the art knows that Lin28a is an alias for Lin28.   Weigand et al. teach the at least partially differentiated cell can be “a progenitor cell” (claim 8). Weigand et al. teach that progenitor cells can be a “cardiac progenitor cell” (para. 0076). Additionally, Weigand et al. teach that their cell can be used to treat heart diseases (parag. 0094).  
 It would be prima facie obvious to combine the teachings of Weigand to treat cardiac disease  by administering a cardiac progenitor cells that express miR294 or miR295 due to  treat heart disease based upon KSR rationale “A” with a likelihood of success.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice a method of treating cardiac disease by administering cardiac progenitor cells that express activators of Lin28a, such as miR-294 and mir-295.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (genetically modified cardiac progenitor cells; miR294 & miR295; cell therapy for cardiac disease) are taught by Weigand and further they are taught in various combinations and are shown to be  used as therapies.  It would be therefore predictably obvious to use a combination of these three elements in a therapy.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Weigand et al. because the molecular biology required to 
Therefore the method as taught by Weigand et al. would have been prima facie obvious over the method of the instant application.

Weigand & Cyganek
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weigand et al. (US2015/0133531) as applied to claim 13 & 17, and further in view of Cyganek et al. (J Clin Exp Cardiolog 2013, S11 http://dx.doi.org/10.4172/2155-9880.S11-008).
Claim 18 is directed to the method of claim 17, wherein the cardiac disease, disorder or injury is myocardial infarction.
Claim 19 is directed to the method of claim 13, wherein the composition is administered to the subject by a route selected from the group consisting of local, topical, subcutaneous, intravenous, oral, intramuscular, and a combination thereof.
As described above, in the 35 USC 103 rejection, claims 13 and 17 are suggested by Weigand,
Weigand, suggest a method of treating a cardiac disease, disorder or injury in a subject, the method comprising administering to a subject in need thereof an effective amount of a composition comprising a CPC has been modified with an activator of Lin28a (e.g., a nucleic acid encoding Lin28 or miR-294 or miR-295).

Cyganek et al. teach that cardiosphere derived autologous cardiosphere derived stem cells have been administered by intra-coronary injection into patients with ischemic left ventricular dysfunction and myocardial infarction (page 6/12, col.2).  A person of ordinary skill in the art knows that cardiospheres are a cardiac progenitor cell population.  Accordingly, the limitations of claims 17-19 are suggested by Cyganek.
It would be prima facie obvious to combine the teachings of Weigand and Cyganek to treat a patient with myocardial infarction by intra-coronary injection of autologous cardiac progenitor cells that are engineered to express miR294 or miR295 or Lin28.
	Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (genetically modified cardiac progenitor cells; miR294 & miR295; cell therapy for cardiac disease; intra-coronary injection of cardiosphere derived autologous stem cells to treat myocardial infarction) are taught by Weigand or Cyganek and further they are taught in various combinations and are shown to be  used as therapies.  It would be therefore predictably obvious to use a combination of these three elements in a therapy.  

Therefore the method as taught by Weigand et al. and Cyganek et al. would have been prima facie obvious over the method of the instant application.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633